Case 1:19-cv-00804 Document 1 Filed 03/22/19 Page 1 of 35

AO 440 (Rev. 06/12; DC 3115) Summons in a Civil Action

 

UNITED STATES DISTRICT CoURT

for the
District of Co|umbia

HARRY J. JORDAN, ESQ.

 

Plain!c'jff(.t)
v. Civil Action No.
DlCK|NSON WR|GHT PLLC
JEFFREY CRAVEN, ESQ.
M|CHAEL A. VARTAN|AN, ESQ.

 

\./\_d\./\_/\_/\_/\._J\.../~_../\./\_/‘-_/

Defen.dam(s)
SUMMONS IN A CIVIL ACTION

TOZ (D@Fendcmr’s name and nddre.i's)

DECK|NSON VVRIGHT PLLC JEFFREY CRAVEN, ESQ. NEICHAEL A. VARTAN|AN, ESQ.

1825 EYE STREET, NW, #900 D|CKINSON VVRlGHT PLLC DICK|NSON WR|GHT PLLC

WASHINGTON` DC 20006 1825 EYE STREETl NW‘ #900 350 S. IVIA|N STREET, #900
‘\J"»I'ASH|NGTON1 DC 20006 ANN ARBOR. M| 48104

A lawsuit has been filed against you.

Within 21 days after Service of this summons on you (not counting the day you received it) j or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(Z) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the F ederal Rules of Civil Procedure_ The answer or motion must be served on the plaintiff or plaintiff"s attorney,
whose name and address are:

HARRY J. JORD/-\N, ESO.
1101 17TH STREET, NW, #609
WASH|NGTON, DC 20036-4718

ll` you fail to respond, judgment by default Will be entered against you for the relief demanded in the complaint
You also must tile your answer or motion with the ccurt.

ANGELA D. CAESAR, CLERK OF COURT

Date: 7

 

Si`gmimre of Clerk or Depm°y C[ei;ki m -

Case 1:19-cv-00804 Document 1 Filed 03/22/19 Page 2 of 35

AO 440 (Rev. 06/]2) Summons in a Civil Action (Page '.l}

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

ThiS SllmmOI’lS fOI' (name ofindz`viciuul and ti!ie. ifarty)

was received by me on (a'are)

[l l personally served the summons on the individual at _/place)

011 (u/.ate) g Or

[:] l left the Surnmons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion Who resides there,

on (dare) , and mailed a copy to the individual’s last known address; or

ij l served the summons on emma ofindividz¢al) , who is

designated by law to accept service of process on behalf of (name aforganizarz'on)

OU (da!e) § OI`
l:l l returned the summons unexecuted because ; or
|:l Other (specr_';fj»):
My fees are $ for travel and 3 for services, for a total of $ 0_00

I declare under penalty of perjury that this information is true.

Date:

Server ’S Sz`gnamre

Prirz.fed name and title

Ser'ver ’s' address

Additional information regarding attempted Service, etc:

Case 1:19-cv-00804 Document 1 Filed 03/22/19 Page 3 of 35

JS-44 (Rev. 6117 DC)

CIVIL COVER SHEET

 

I. (a) PLAINTIFFS
Hatry J. Jordan, Esq.

(b} COU'NTY OF RESIDENCE OF FIRST i_lSTED PLAINTIFF 88888
(ELXCEP'I` IN U.S. PLAINTIFF CASES)

DEFENDANTS
Dickinson Wright, PLLC
Jeffrey Craven, Esq.
N|ichae| A. Vartanian, Esq.

coller or sEsioENcE oF FleT Lisreo oEFsNoANr 38333

(ll\' U.S. PLA]NTEFF CASES ONLY)
sore m LANo cowell/marlow cases Usn me manion or i ina ‘mAc-T oF LAND iNvul‘vl-'n

 

Harry J. Jordan, Esq., Pro Se

Washington‘ DC 20036-4718
(202) 416-0216

1101 17th Sireet, N‘\Nl Suite 609

{c) ATFGRNEYS (FiRM NAME, .A.DDRESS, AND 'I'ELE,PHON'E NUMBER)

ATTORNEYS (lF KNOW'N)
Jonathan Redway, Esq.
Ctle|sea Ni. Smia|ek,, Esq.
Dickinson Wright PLLC

1825 Eye Sireet, NW` Suite 900
Washington] DC 20006

 

 

II. BASIS 0F JURISDICTION
(PLACE AN x lN oNE Box oNLY)

O 3 Federal Question
(U.S. Governmcnt Not a Party}

l U.S. Government
Plnintit`f

O 2 U.S. Governrnent
Det`endant

® 4 Diversity
(lndicate Citizenship of
Parties in item lll)

 

Foreigrl Country

Forei gri Nation

III. CITIZENSHII’ OF PRII\'CIPAL PARTIES {PLACE AN x tN ole Box ron
PLAINTIFF AND ol\li~; eox FoR DEFENDANT) ron owenser (:AsEs oNLY:

PTF DFT P'l`F DFT
Citizeu of this Stale 0 l O 1 Incorporaled or Principal Piace ® 4 0 4
ot`Business in This State
Ciiizen cf Anmher Stat€ ® 2 0 2 lrlcorpornted and Principal Place 0 5 5
ol`Business in Anolher State
Citizen or Subject ofa @ 3 0 3

66 ©6

 

IV. CASE ASSIGNMENT AND NATURE ()F SUIT

(Place an X in one cntegory, A-N, that best represents your Cause of Action and g_ig in a corresponding Nature of Suit)

 

9 A. Antitmst 9 B. Personal[njury/

Malpmctice

\:] 410 Antitrust |:| 310 Ajrplane

|:| 315 Airplahe Preduei Liehiiiiy

|:] 320 Asseuit, Lihel & slander

|:] 330 rederal r;mpleyers inability

ij 340 Marine

i:l 345 Marine Prnduct Liability

l:l 350 Moter vehiele

|:| 355 Merer vehicle Preauei liability

l:l 360 Other Personal Injury

l:l 362 Medical lvlelpr;ieciee

|:| 365 Produei Lihhilicy

|:l 367 Hcalth CarefPharmaccutical
Personal injury Prodl.lct Liability

[:| 368 Ashesms Pmduei inability

 

 

9 C. AdministrariveAgency
Review

m 151 Medicare Aei

Sncial Securi§y
|:| 361 HIA (139sfn

|_'__] 362 meek Lehg (923)

I:] 363 nrwcmlww (405(g))

|:| 364 ssn) Tiile le

|:_l 865 Rsi (405(g);

Other Statutes

[:i 891 Agrieuliurel Aeis

|:I 893 Envirorlmental Matters

|:| 890 Other Statutor}' Aetions (lf
Administrative Agency is
Irlvolved]

 

0 D. Temporary Restraining
Order/Prelimimrry
Injunction

Any nature of suit from amy category

may he selected for this category nf

case assignment

*(lf Antitrust, then A governs)*

 

0 E. Geheeel Civii (oiher) 0R

F. Pra se Genemicivii

 

Mr_ep_f£x
|:] 422 Appeal 27 usc 158

Real Progertv
\:] 210 Lend Condemnation

Federa] 'I`ax Suits
|:] 870 Taxes (US plaintiffnr

I:IZZG Foreclosure m 423 Witl:drawal 28 USC 157 del'endant)
|:|230 Rem, Leese se Ejeemiem [:| 371 iRs-Thira Peh~iy 26 usc
|:|240 ]`Urts m Land I’risoner Petitiuns 7609
|:!245 reel Preauei inability |:| 535 D@ch Penillty F f _t fp it
290 All Other Real Pmperty 540 Mandamus & Other MLL_M .
m m 550 Civ“ Rights |:| 625 Drug Related Selzure of

I’ersunal Progertv
IZ_ILS'N Other Fruud

|:| 371 Tru¢h in Lenaing

\:1380 Other Personal I’roperty
Damage ,

|:lSSS Property Damage
I’roduct Liahi]ity

 

 

m 555 Pi'ison Conditions
i:i 560 Civil Detaince ~ Conditions
of Confinernent

Properg Rights

I:I 820 Copyrights

i:l 830 Patent

|:l 835 Paienr _Abhrevimed New
Drug Application

l:i 840 Trademark

I'roperty Zl USC 831
[:] 690 other

Other Statutt's

\:___I 375 False Claims Act

l:i 376 Qui rem (31 usc
3729(:1))

|:I 400 State Reapportionment

|:| 430 Banks & Bahking

]:| 450 Commercei'lCC
Ratesi'etc.

|:] 460 Dephrtatien

 

 

[:| 462 Naturalization
Application

|:| 465 Other lmmigratien
Actions

\:l 470 Racketeer lnl'luenced
& Corrupt Organizntion

m 480 Consumer Credit

|:l 490 Cahleisaielliie Tv

}:| 850 Securities/Commoditiesf
Exchangc

|:| 396 Arhitraiion

|:| 899 Administrative I’rocedure
ActfReview or Appeal of
Agency Deeisiun

i___:l 950 Constitutionulity of State
Statutes

|:i 890 Other Statutory Aetions
(if nut administrative agency

review or Privney Act)

 

 

 

Case 1:19-cv-00804 Document 1 Filed 03/22/19 Page 4 of 35

 

0 G. Habeas Corpus/ O H. Employment @ I. FOIA/Privacy Aci‘ 0 J. Student Loan
225 5 Discrr'minnti'on
l:| 530 Habeas C(,rpus _ Genem] g 442 Civil Rights - Empioyment l:i 395 Fl'€€d°m Uf lllf'Jl'lIl'¢lliUIl ACl l:] 152 Recovcry 01 Defaulted
[:| 510 Motion,rvacate gentence (criteria: raco, gender/sore l:l 890 Other Statutory Actions Stud,m¢ Loan
l:l 463 Habeas Corpus 4 Alion national Ol°igil'l. (if Pl’i\‘a\'}' AL`U (eseluding veterans)
Deminee discrimination, disability, age.

religion, retaliation)

 

*(If pro se, select this deck)* *([f l)"0 See Sele°t this dc¢k)*
9 K. Labor/ERISA 0 L. Other Ci'vr'l Rights O M. Contmct 0 N. Three-Judge
(non-employment) (non-employment) Court
l:l 110 lnsurance
E 710 Fair Labor Standards Act :| 441 Vuting (if not Voting Rights [:| 130 iviarine |:] 441 Civii nights ._ voting
l:l 720 LahorfMgmt. Relatiuns Act) I:l 130 Miller Act (if Voting Rights Act)
|:| l740 Labor Railway Act :| 443 Housingi'AccommodatiOrlS l:l 140 Negotiable Instrument
|:| 751 shmily end Medieal \:| 440 other Civil Rights i:l 150 Reeevery or Overphymem
Leave Act |:| 445 Americans wf[)isabilities - & Enfgrcement of
]:| 790 Other Labor Litigation Employment Judgment
l:l 791 Empl. Ret. ]nc. Security Act l:l 446 Americans wfl)isabilities f ij 153 R¢_~¢qvery 01‘ Overpayment
Other of Veteran’s Benei'its
5448 Education :] 160 Stoekhoider’s Suits

190 Other Contracts
[:l 195 Cehireer Produei Lihliiliry

 

 

 

 

|___l 196 Francllise
V. OR_IGIN
® 1 Original 6 2 Ren‘ioved @ 3 Remanded 0 4 Reinstatecl 5 Transferred 0 6 Multi-district 0 7 Appeal to @ 8 Multi-district
I’roceeding from State from Appellate or Reopened from another Litigation District Judge litigation 4
Court Court district (spccii`y) from Mag. Direct File
Judge

 

VI. CAUSE ()F ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FlLlNG AND WRITE A BRIEF STATEMENT 017 CAUSE.)
Conspiracy to defraud fraud, and breach of contractl Compensatory damages: $116,000, punitive $300,000

 

 

 

 

 

 

 

 

 

VH_ REQUESTE]] [N CHECK iii THIS ls A CldASS DEMAND 5 416,000 Clieck YES only if demanded in complaint
COMPLAINT ACT[ON UNDER FiR.C.P. 23 JURY DEmND: YES U NO
VIII, RELATED CASE(S} (SCC insu“':‘i‘m) YES l l N() g l il`y please complete related case Forn‘i
lF ANY /§,,¢,¢._ ` n 4 ~, 5 _`
a - e"/' titled ' _ 7 ~s`<’»r.q,e__,
, /L . 1

DATE;`_§ Q__ 3 sloNATURE or ATToRNEY or igdoRn/£ ;g://i\j

/

lNSTRUCTIONS FOR COMPLETTNG CIVIL COVER SHEET JS-44
Authority for Civil Cover Sheet

T|ic 15¢44 civil cover sheet and thc- information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules ot`coui't. This t`orni, approved by the Judicial Confererlce ot`tlic Urlited States in Septcmber 1974, is required for the use ot`the
Clerl< ot` Court for the purpose of`init`lating the civil docket shect. Consequently, a civil cover sheet is submitted to the C|eric of Court for each civil complaint liled.
Listed below are tips for completing the civil cover sheet. Tliese tips coincide with the Roman Numera|s on the cover sheel.

l. COUNTY OF RESIDENCE OF FlRST LISTED PLAlNTlFF/DEFENDANT (h) County of residence: Use 11001 to indicate pla§nt§ft`it` resident
of Washingtori, DC, BSSBS if plaintiff is resident of Unitcd Stales but not Washingtcn, DC, and 99999 ifp[ainti!`f`is outside the Un`ited Slates.

III. CITIZENSHIP OF PRlNCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiciiun
under Scction ll.

IV. CASE ASSIGNMENT AND NATURE OF SU]T: Thc assignment ofa judge lo your case will depend on the category you select that best
represents the primary cause ofaction found irl your complaint You may select only L categoryl You must also select B corresponding
nature of suit found under the category ofti'le case.

VI. CAUSE OF ACTlON; Citc the U.S. Civil Statute under which you are filing and write a brief statement of the primaly callse.

Vlll. RELATED CASE(S], IF ANY: ll` you indicated that there is a related casc, you must complete a related case form, which may bc obtained from
the Clerl<’s Officc.

Becallse of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the forn‘i.

Case 1:19-cv-00804 Document 1 Filed 03/22/19 Page 5 of 35

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

HARRY J. .]ORDAN
8601 Cathedral Forest Drive
Fairl`ax Station, VA 22039,

Plaintil`f,

v. CIVIL ACTION NO.

DICKINSON WRIGHT PLLC
1825 Eyc Street, NW, Suite 900
Wasiiington, I)C 20006,

JEFFREY CRAVEN, ESQ.
])ICKINSON WRIGHT PLLC
1825 Eye Street, NW, Suite 900
Washington, DC 20006, and

MICHAEL A. VARTANIAN, ESQ.
DICKINSON WRIGHT PLLC

350 S. Main Street, Suite 900

Ann Arbor, MI 48104

Defendaiits.

V\J\./V\JWWV\_/W\_/\_/\_/\_/V\-/\_/`_/\_VV\_/\_/\_/\_/\_v‘

 

COMPLAIN'I`
(CONSPIRACY T() DEFRAUD, FRAUD
AN]) BREACH OF CONTRACT)
Plaintiff, Harry J. Jordan, complains against Defendants Dickinson Wright PLLC (DW),
Jeffrey Craveri, Esq., and Michael A.Vartanian, Esq., as follows
NATURE OF CASE

1. This is an action by Jordan against DW and two of its senior members to recover

damages for conspiracy to defraud, fraud, and breach of contract in connection With the

Case 1:19-cv-00804 Document 1 Filed 03/22/19 Page 6 of 35

assurance and promise to pay the legal fees and expenses owed to Jordan by Dawn J. Bennett
(Bennett), a former client of DW. Plaintist claims are based on common law.
PARTIES

2. Jordan is a member in good standing of the District of Columbia Bar. He is
admitted to practice before this court, the U.S. Court of Appeals for the DC Circuit, and the
Supreme Court, among other jurisdictions A practicing attorney since 1960, he specializes in
litigation and general business and corporate matters

3. DW is a full service law firm, with offices throughout the United States, including
the District of Columbia. It also provides legal services for a broad international client base with

offices in the Far East.

4. Craven and Vartanian were personally involved in the misconduct involved in this
litigation
JURISDICTION ANI) VENUE
5. Jurisdiction of this court exists under 28 U.S.C. § 1332 in that the parties are

citizens of different states and the amount in controversy exceeds $75,000, exclusive of interests
and costs Venue lies in the District pursuant to 28 U.S.C. §1391 since the events giving rise to
this suit took place here.
STATEMENT OF FACTS
6. Bennett is the principal owner and chief operating officer of DJB Hoidings, a
retailer of high-end sports apparel, and sole owner of Province of the Dragon, LLC (Province).
7. In December 2016, Bennett retained DW to provide legal services for Province; it

quickly ran up more than $50,000 in unpaid legal fees and expenses

Case 1:19-cv-00804 Document 1 Filed 03/22/19 Page 7 of 35

8. On November 29, 2017, a federal grand jury in Maryland indicted Bennett on
multiple counts of securities, wire, and bank fraud, and giving false information on loan
applications

9. On December 29, 2017, DW entered into a Security Agreement with Benriett and
Province under which Bennett pledged over $650,000 of her personal assets as collateral for
payment of the past due indebtedness and as an inducement for DW to continue to provide legal
servicesl Craven signed the agreement on behalf of DW and Bennett for herself personally and as
sole owner and chief executive officer of Province.

10. By September 17, 2018, Bennett and Province owed DW $842,080.15 in unpaid
legal fees and expenses, and they entered into a Settlernent Agreement. As further security for
What Was owed, Bennett surrendered to DW possession, control, and unrestricted access to the
personal property in her residences on Wisconsin Avenue in the District. As part of the
Settlernent Agreement, DW agreed to pay $320,000 in retainer and legal fees owed by Bennett to
Whiteford Taylor and KaiserDillon.

ll. ln 2017, Bennett and DJB Holdings also retained Jordan to represent them. He
appeared on their behalf on numerous occasions in the DC Superior Court, this court, the DC
Circuit Court of Appeals, and various administrative agencies At first Bennett and DJB
Holdings kept reasonably current in the payment of their legal bills, but then got behind and
eventually stopped paying altogether. At January 31, 2018, Jordan was owed $115,983.52.

12. On January 5, 2018, Jordan received this e-mail from Craven, “l\/Is. Bennett
would like me to get your wire instructions for a payment next week.” “These funds are coming
from the sale of art that she has owned for over 15 years.” Jordan sent the instructions, but

nothing was sent. (Appendix A, p. l.)

Case 1:19-cv-00804 Document 1 Filed 03/22/19 Page 8 of 35

13. On February 2, 2018, Jordan e-mailed Craven, “Has anything been done on my
billing?” Craven replied, “l have put in for a partial ($20,000) payment.” “You should have it
next week. We have additional assets that we are in the process of positioning for sale. We are
working to catch-up with you and other trusted counsel as quickly as we can.” ld., at 3-4.

14. Jordan sent Craven a summary of the proceedings in which he was representing
Bennett and their status. He also pointed out that his unpaid legal fees were “over $100,000 and
have been for some time,” and that Craven had promised several times that at least $20,000
would be promptly paid toward that debt and nothing had been sent. “Please send what has been
promised . . .” Id., at 5.

15. Craven answered, “Yes, l know you are owed a substantial balance and l
acknowledge that l said we would get you a payment.” He went on to say that there was a tax
lienJ the size of which he was unaware, and it limited our ability to pay, and that there was a
dispute with the art broker. “Please give me until next Wedriesday to get you the payment. . . .”
ld., at 6_

16. l\/lindful of past unfulfilled promised, Jordan asked Craven on February 28, 2018
whether DW was stringing him along. Id., at 10. Craven denied that this was the case, again
using the excuse of the tax lien and claiming the art broker was improperly withholding
$350,000 from the art sales. ld. On Marcli 1, 2018, Craven e-mailed Jordan, “no flow just yet.”
ld., at 13.

17. On l\/larch 20, 2018, Jordan filed suit against Bennett and DJB Holdings in the
D.C. Superior Court to recover his unpaid legal bills. On April 5, 2018, Jordan again reminded
Craven, “l know you said that l would be paid something, but nothing has materialized.” “Where

dolstand'?” ld., at 17.

Case 1:19-cv-00804 Document 1 Filed 03/22/19 Page 9 of 35

18. On September 4, 2018, the Superior Court entered ajudgment in Jordan’s favor
for $115,983.52, plus costs and interest A week later, Jordan e-mailed Craven asking whether
the art work had been sold, and if so, what money was left‘? ld., at 20. There was no response to
that inquiry, but the same day Jordan received this e-mail form Craven'. “We do not rep her at
this time.” “She is in jail as far as I know.” ld,, at 20.

19. On November 5, 2018, Jordan served a Writ of Attachment on DW based on l\/lr.
Craven’s representations and assurances that his firm possessed assets belonging to Bennett,
including several valuable art works, which had been sold, and was selling other assets to pay
Bennett’s legal expenses including what was owed Jordan.

20. Vartanian, DW’s General Counsel, responded to the writ’s two interrogatories:

l. At the time of service of the writ, and at the time this answer is filed, Dickinson
Wright PLLC is not indebted to any of the defendants Under the terms of a settlement
agreement with Dawn Bennett executed prior to the service of the writ, Dickinson Wright is
obligated to make certain payments in the future to certain entities other than defendants, and
may also iri the future (subject to certain contingencies which have not occurred and may not
occur) become obligated to make certain payments to Dawn Bennett.

2. At the time of service of the writ and at the time this answer is filed. Dickinson
Wright is not in possession or charge of any goods, chattels_. or credits of defendants (Appendix
B)

21. On November 27, 2018, Jordan wrote Chelsea l\/[. Srnialek, DW’s counsel,
questioning the truthfulness and accuracy of Vaitanian’s responses, pointing out that Craven’s e-
mails indicated that DW was in possession of valuable art work and other assets belonging to
Benriett, some of which had been sold, and others that were being processed for sale. lt was also
asked how DW intended to make the scheduled $350,000 payments to Whiteford Taylor and
KaiserDillon if it didn’t have any assets belonging to Bennett. (Appendix C)

22. DW would claim that it paid the two law firms $255,000 from its own funds, had

not been reimbursed by Bennett or anyone else, was prepared to pay the upcoming April l, 2019

Case 1:19-cV-00804 Document 1 Filed 03/22/19 Page 10 of 35

payment the same way, and likely may not be reimbursed by Bennett or anyone else. Apparently
Jordan was expected to believe that DW’s only assess to Bennett assets were those described in
the Security and Settlement Agreements. Nothing was said regarding any other assets belonging
to Bennett elsewhere in the United States, China, or any other place in the Far East.

23. DW would also claim that as of October 14, 2018, it had not foreclosed on its
security interest in the collateral in Bennett’s residences because it had no access to such assets
The Security and Settlement Agreements clearly state otherwise

24. On December 4, 2018, Jordan received an e-mail from Vartanian, asserting that
his answers to the interrogatories were accurate and truthful. He went on to say that DW didn’t
have possession of any property owned by Bennett, only a security interest giving it a license to
access Bennett’s residences to take possession and control of furniture and furnishings, jewelry,
and other assets solely for disposition in a foreclosure sale. (Appendix D) But Craven said DW
had sold artwork belonging to Bennett and had taken possession of other property it was
preparing for sale. (Appendix A, pp. l, 10.)

25. Vartanian included the September 17th Settlement Agreement with his e-mail, but
not its attachments On December 6, 2018, Jordan served DW with a subpoena to produce the
entire Settlement Agreement and it did. Attachment A listed specific collateral subject to the
agreement, and Attachmerits C and C-l identified a number of additional pieces of jewelry. The
total appraised value of the collateral exceeded $650,000.

26. The Settlement Agreement revealed that DW was given more than a bare security
interest in the collateral, it included “all of Bennett’s right, titleJ and interest in the following,
“wherever located,” whether now owned or hereafter acquired or arising: (a) rights to

proceeds from the sale ofart, real estate, automobiles, jewelry er other personal property, and

Case 1:19-cV-00804 Document 1 Filed 03/22/19 Page 11 of 35

(b) as to any assets associated with any of Bennett’s businesses [Province] all (i) accounts
receivable, (ii) chattel paper, (iii) contracts, (iv) deposit accounts (v) equipment, (vi) fixtures,
(vii) investment property, (viii) letter-of-credit rights, (ix) supporting obligations (x) money, (xi)
additions accessories and attachments to any of the foregoing (Emphasis added.) lt also
continued that DW had unrestricted access to her residences at all times necessary to obtain
possession and control of the property

27. The Settlement Agreement states further that to the extent distributions to DW
exceed $640,000--there is no indication where such distributions would come from--DW shall
pay Bennett an amount equal to what DW receives in excess of $640,000, up to and including
$320,000, and to the extent the distribution exceeds $640,000, then in addition to any amount
payable to DW, it shall pay Bennett 35%.

28. On January 25, 2019, Jordan served a second Writ of Attachment on DW since a
payment to the other two law firms was scheduled to be made February l, 2019, and it was
reasonable to believe DW had access to assets of Bennett somewhere to make that payment or it
made the payment repay itself later. Vartanian responded again to the interrogatories His answer
to lnterrogatory No. l was the same, but not interrogatory No. 21

2. At the time of the service of the writ, and at the time this answer is filed,
Dickinson Wright is not in possession or charge of any goods, chattelsJ or credits of any of the
defendants Dickinson Wright has a perfected security interest in property owned by Dawn

Bennett located in her condominium. Upon information and belief the U.S. government has
seized that property within the last several weeks (Appendix E)

29. Confident that Craven was telling the truth that DW had sold Bennett’s art work
and other assets in its possession and control were being processed for sale, Jordan filed an asset
forfeiture motion in the D.C. Superior Court. DW opposed it, claiming Vartanian’s responses to

the writs were true and accurate.

Case 1:19-cV-00804 Document 1 Filed 03/22/19 Page 12 of 35

30. But in an affidavit submitted by Vartanian in support of DW’s opposition, he
admits that his responses to the interrogatories were not true. Thus he reveals that on March 29,
2018, DW paid $3,210.37 out of Province’s client trust account to a technology and consulting
company, and when that money was returned to DW, around October 24, 2018, it was placed in
Province’s trust account and remains there. (Appendix F) As Province is wholly-owned and
controlled by Bennett and any funds in its trust account belong to Bennett, they were attachable,
Vartanian therefore lied, under oath, that DW did not possess any goods or credits of Bennett.
l\/ioreover, he made no effort to correct his testimony and apparently has no intention of doing so.

STATEMENT OF CLAIMS

C()UNT I: CONSPIRACY TO DEFRAUD

31. Plaintiff adopts and incorporates by reference paragraphs 1 through 30.

32. Conspiracy to defraud occurs where two or more parties work together to develop
a scheme to defraud another by representing an existing material fact as true, knowing it to be
false, or making it recklessly without regard to its truth or falsity, intending a third party to rely
on it to his damage.

33. Together with Craven and Vartanian, DW knowingly falsely promised and
assured Jordan that Bennett’s unpaid legal fees would be paid from the sale of assets in its
possession and control. Art work and other valuable assets were sold but, as promised, nothing
was ever paid to Jordan, and there was never any intention of doing so. Deferidarits intentionally
lied to Jordan knowing that he would rely on such misrepresentations to delay filing suit against
Bennett to recover his unpaid legal fees, thereby protecting DW’s interest in the collateral

pledged for their indebtedness from attachment by Jordan.

Case 1:19-cV-00804 Document 1 Filed 03/22/19 Page 13 of 35

34. What defendants did satisfies the elements of a conspiracy to defraud. They are
therefore jointly and severally liable for the damages they have caused, which in this case is the
$l 15,983.52, plus costs and interest, that Jordan has been effectively prevented by their
misconduct from collecting

COUNT II
FRAUD

35. Plaintiff adopts and incorporates by reference paragraphs 1 through 34.

36. Four criteria must be met here to establish a claim for fraud: First, a false
representation of a material fact; second, knowledge or belief that the representation was false;
third an intention to induce Jordan to act or refrain from acting iri reliance upon the false
representation; and fourth, damage to Jordan resulting from his justifiable reliance upon such
bogus assertion.

37. Craven was primarily responsible for policing the Settlement and Security
Agreements with Bennett and Province to make sure DW’s legal fees were paid and that the
pledged collateral, and any other available assets of Bennett in DW’s controi, were not diverted
from such purpose

38. AS shown, on January 5, 2018, Craven first approached and assured Jordan that
DW would pay Bennett’s past due legal fees and indicated that his firm was iri control of assets
belonging to Bennett forjust such purpose. Craven asked Jordan to provide wire instructions so
that the money could be sent to him “next week.”

39. On February 2, 2018, Craven again contacted Jordan and promised to send him a

$20,000 partial payment the following week and assured him that there would be more since

Case 1:19-cV-00804 Document 1 Filed 03/22/19 Page 14 of 35

“additional assets were being processed for sale.” On February 21, 2018, Craven acknowledged
that a substantial balance (over $100,000) was still owed to Jordan and promised payment

40. F or the next nine months, Craven continued to assure Jordan that he (Craven) or
we and us (Craven and DW) would make sure he was paid. (Appendix A) At no time did Craven
ever say that DW was merely Bennett’s intermediary or disclaim any responsibility by DW for
the promised payments to Jordan.

41. As Craven revealed, DW sold significant assets belonging to Bennett, including
her art collection for at least $350,000 as well as other valuable assets And while Craven told
Jordan that he would be paid out of such proceeds nothing was ever sent. Craven knew and
intentionally misrepresented to Jordan that DW would pay Bennett’s obligations knowing full
well that it had no intention of doing so.

42. Defendants understood, intended, and expected that Jordan would believe their
false payment promises and delay filing suit against Bennett to recover his unpaid legal fees, and
that is what he did. As a result of their fraudulent misconduct, Jordan has lost any ability to
recover personally from Bennett what she owes him and defendants are responsible
Accordingly, Jordan is entitled to compensatory damages as set forth below.

43. Additionally, the willful, wonton, and malicious actions of defendants as
described above, was so devious and egregious and since done by officers of the court who have
pledged to uphold the integrity of the law, punitive damages are also warranted

COUNT III
BREACH OF CONTRACT

44. Plaintiff adopts and incorporated by reference paragraphs l through 43.

l0

Case 1:19-cV-00804 Document 1 Filed 03/22/19 Page 15 of 35

45. An enforceable contract requires (l) agreement as to all material terms; and (2)
intention of the parties to be bound. Elements of a breach of contract are a binding contract,
performance by the party seeking recovery, non-performance by the other party, and damages
attributable to the breach. A novation is a mutual contract between three parties: the creditor, the
original debtor, and a third party, in which it is understood that the new party has assumed
responsibility for the obligation of the original debtor. ln the case here, DW for Bennett

46. DW and Bennett entered into Security and Settlement Agreernents to assure
Bennett’s payment of 5842,080.15 in past due legal fees and expenses Under these agreements
DW controlled and possessed $650,000 in collateral as security for repayment, with the right to
sell such assets if necessary Craven was charged by DW with seeing that Bennett lived up to
the terms of those agreements

47. Jordan was owed $115,988.52 in legal fees by Bennett and was threatening to sue
Bennett when Craven approached him in January 2018, and promised to see that what was owed
him would be paid by DW, thereby protecting DW security interest in Bennett’s assets from
Jordan acquiring a judgment and potentially attaching and selling such assets to satisfy
Bennett’s indebtedness to him.

48. From that date on, Craven continued to promise and assure Jordan that DW would
see that his fees were paid; there never was any intention to pay Jordan. In reliance on such false
assurances and representations Jordan delayed filing suit against Bennett to recover what was
owed him. DW therefore breached its contract with Jordan to pay Bennett’s indebtedness

49. Not only did DW breach its agreement with Jordan to be responsible for the

payment of what Bennett owed him, that promise Jordan’s acceptance of DW’s substitution for

ll

Case 1:19-cV-00804 Document 1 Filed 03/22/19 Page 16 of 35

Bennett as the debtor, and Bennett’s implied consent to the arrangement, constituted a novation
of Bennett’s obligation to Jordan and made DW liable to Jordan for still another reason.

50. Accordingly, whether DW is deemed to have breached its agreement with Jordan
alone, or whether its failure to perfomi amounted to the breach of the novation agreement among
DW, Jordan, and Bennett, substituting DW for Bennett as the debtor to Jordan, the result is the
same: DW is liable to Jordan for breach of their agreements and is responsible for the resulting
damages

RELIEF SOUGHT

WHEREFORE, plaintiff asks for judgment against defendants jointly and severally, as
follows:

(a) An award of S115,983.52 in compensatory damages plus interest;

(b) An award of 3300,000 in punitive damages

(c) An award of the costs of this suit, including reasonable attorney’s fees and

(d) an award of such further relief as the court deems just and reasonable in the

circumstances
JURY TRIAL DEMAND
Plaintiff requests a jury trial on all issues and damages arising herein.

Respectfully submittedj

/SfH_€ll°l”_§/___J-J<>rda£li§$_§h

Harry .l. lordan, Esq. (Bar l\lo. 047860)
1101 17"‘ street NW, sane 609
Washington, DC 20036-4718

(202) 416-0216

hjjlaw@msn.com

Plaintiff Pro Se

12

Case 1:19-cV-00804 Document 1 Filed 03/22/19 Page 17 of 35

CERTIFICATION

l hereby state, under penalty of law, that the foregoing factual statements are true and
correct to the best of my knowledge information and belief.

/ ///l/W§sf\`* M""

Harry J.

Sworn to and stated before me a notary in and for the District of Columbia this Z 2- day

o_f l\/iarch, 2019.
ins \"`““m`;“mm' /%£ 1/ /Z;M

 

 

1‘ ’fl,
‘*\` Q..':",ec:¢¢:‘- 0 fill n
3 §;.;gar P¢,'». 4/ § _ _ _ soNN:Ev. JoNEs
5 _. _r (- _ ya @mmlSSIOI`l €Xpll'€Sj NOTAR‘( PUBL|C DlS'f`RlCTOF COLUMB|A
§ § 2 m 6 § § My Commissmn Explres March 31 2022
§'-._G 5-51-22 §
2313 _¢,.";§5?§ CERTIFICATE OF SERVICE
'°*~;C" 0 F CG";\§\~\"`
"" "f'“`*“` l hereby certify that a copy of this complaint summons and all other required documents

were served this §_'1; day of l\/larch, 2019, by certified mail, return receipt requested, and in
accordance with this court’s electronic service rules and requirements on Defendants Jeffrey
Craven, Esq., Dickinson Wright PLLC, 1825 Eye Street, NW, Suite 900, Washington, DC
20006, Michael A. Vartanian, Esq., 350 S. l\/lain Street, Suite 900, Ann Arbor, Ml 48104, and l-l.
Jonathan Redway, Esq., and Chelsea l\/l. Smialek, Esq., Dickinson Wright PLLC, 1825 Eye
Street, NW, Suite 900, Washington, DC 20006, Defendant Dickinson Wright’s counsel.

/s/’ Harry J. Jordan
Harry J. Jordan

13

Case 1:19-cV-00804 Document 1 Filed 03/22/19 Page 18 of 35

APPENDIX B

Case 1:19-cV-00804 Document 1 Filed 03/22/19 Page 19 of 35

 

 

 

 

 

,, t'u..l:‘.l) t g 46:;'._;:\\`
~ merit ACTroNsaRANCh 1 1\\“=’
l"
N°V 9 ’ mm so aaron coua'r or rita msrmc'r or commits
Sui'lcn'or Court l UrVIL DIVISION
ufthc Dis!dclol'Culombm 500 Incliana Avc., N.W., Room £FM-ll?fl
___ wnswnil»m"- mcf Tofophone 879-1133
.____ H_` F_J
i_i€ar`r‘~/ .:)h;ir;>¢--<;\Qr\l `\Zo.u,:)v'\ \__§ . F~J€"\ OT§;S CS""G\
tea sss m rs stats rays rat/em del-§
---»-------- ... 11 ' § "t,., c
Us_ ;D .§‘ rs seen ample s peace
plainde \~' Defendant
NQ*CA csr&>;)€¥\. C_'Zc>?.©oo€.‘.
weir or A'rraolnuarrr

o OTHER TZ‘L_¢LN WAGES, SALA.RY A.ND COMMHSSIQNS 3
’].‘o`r-i':)l ";\'~/‘ ‘*'"`* 5`“`~‘"\ C'D\"* ‘,>_l“\"f~, l£%..)~.CL ., ;S_r§'\”'cv‘w\csz"t'\ 0 v'v:a\ y\JQrQ,|

P 3 ' » ~- "
\EZ,\‘§“ ¢;\/r§_ <.Sk , NJ,{_'D § c£x;>x“’ttc~‘. C:dec>i C»O<l, B\r~\ sr¥;J"‘w\/i. IZDC_. Gamjshe€;
?_.t._x‘ sets ' --' '
You are hereby notified that any money, property or credits other than wages salary and com-
missions of the above named dcfsudunt, are seized by this Wr£t; of Attac`hment, and you arc required
to hold lt and not to pay or surrender it to the defaudant. §§ bo anyone else without an order from

 

this Court. ’=~
Tht! judgm&llt against the defendant was entered . ,i § 41 lay lin HHIO\IDb Of
\l%lqd§£\ m F "°’ Q-ZECJ¢Q& " q
...;.._..__..._..___. and coats announcing to S______,_'___._,____ with interest at _ per annum from
"5¢7:;$“\_' A‘ ?O‘B less credits of $ Q’...______...._._.

 

 

Withln ten 1101 days arter this writ is served upon you. you are required to answer the f`ui]owc
ing interrogatories U`NDE}R 'I'HE PENALTY OF PEMUR`Y, and to file in this Court one copy
of this paper with your answers written thereon. and to serve a copy, by mail or other means upon
the plaintiff and upon the defendant If you fail to do so. judgment may ha entered against you
for the entire amount of the Plunitiff's claims with interest and costs

'\"XC`,“_ f`T‘?/ »`>. B"<“C.“.lc>"‘ Talephcna NoC-Zl>'z\?fx touching

l
. . i.`r
A¢tor'm!y for Plaintiff .

 

   
  

 

 

 

ritter <>‘.`F-" rival
Isaued: Nfll[ 95 2013 19 By: m…“%f ry

.__»-.-.-

inrnnaooaroarns 'ro nn answnann ar enamsnim

'l. We:a you at the time of the service cf the annch writ of attechn:ont. or have you been
between the time of such service and the filing of your answer to this interrogatory indebted to the
defendantta}. and, if so, how and in what amount?

An;gwe;-At {hg timg ol`sg['ngg oftbg writ, agd §_t_thc ting_g_[§i__is gn§_y_v__cr is filcg, |}_ig_k£|m_[g_§mgh_t PLLC is
not indebted to any of thc defendants Under the terms ol‘a settlement agreement with D‘nwn Bennett executed
_E§inr to the service ofthe wrlt. Dickinson Wri tit is obl’ sued to make certain pay_mcnts m the future to certain
entitles other fliuli flic defendants and may also m the luturc isiilijcc 0 car am contingencies which Eavc nut

occurred and may not occurz bccgmc obligated to make ccrtsl__r}_{;nyments to Dny\;n Bennett

rim cvun:vu»~. n 10VER} wm wm

 

Case 1:19-CV-00804 Document 1 Filed 03/22/19 Page 20 of 35

2. Had you at the time of the service of the annexed writ of attoehment. or have you had bo»
tween the time of such service and the filing at your answer to this interrogatory, any gooda. chottals.
or credits of the defendant(s) in your possession or charge und, if ao. what?

A“Wm. At the time of service of the wril, and at the time this answer is tiied, Dickinson

Wright is not in possession or charge ofnnv uoods. chattels or credits nfany_nj`_thp,de£emlnnts.

 

 

 

l declare undei*" the penalties of perjury that the answers to the above lnterrogetories are, to
the best of my knowledge and l`:aliaf, true end correct aa to avery mai:eriai written

nw 1120va /17‘, war pzc;<wsw romano etta

C~Tom i:rk¢e

Bj‘ nwqu é;‘ "f”*'//”YA/\~_._

jig-1 G’Eugm C}mu;€<;_

o ‘
N.,_
.~i!,, n

Case 1:19-CV-00804 Document 1 Filed 03/22/19 Page 21 of 35

APPENDIX C

Case 1:19-cV-00804 Document 1 Filed 03/22/19 Page 22 of 35

HARRY ]. JoRDAN
Attomey at Law
1101 17th Street, N.W.
Suite 609
Washington, D.C. 20036-4718

Member of rl`elephone: (202) 296-2900

District of Columbia Bar . Direct Line: (202) 416-021 6
Novembel 27’ 2018 racsimne; (202) 296-1370

E-rnail: hijlaw@rnsn.com

Chelsea l\/l. Smialel<, Esq`
Dickinson Wright PLLC
lnternational Square

1825 Eye Street, NW
Suite 900

Washington, DC 20006

Re: Jordan v. Dawn J. Bennett, et al., D.C. Superior
Court, Case No_ 2018 CA 002000 C,
Response to Writ of Attachrnent

Dear Ms. Smialel<:

As you know, the D.C. Superior Court entered a judgement on September 4, 2018, in my
favor against Dawn J. Bennett and DJB Holdings dba DJB Holdings in the amount of
3115,983.52, plus post-judgment interest and costs. I served a Writ of Attachment on your firm
on November 5, 2018, because l was aware that it possessed several valuable works of art
belonging to l\/Is. Bennett and were selling them at her direction to satisfy the legal fees and
expenses she owed Dickinson Wright and others including nie.

Attached are a series of e-mails from January 5, 2018 through March l, 2018, between
me and Jeff Craven of your tirm, confirming that Dickinson Wright had possession of and was
selling the art work and assuring me that l would be paid by your firm out of such proceeds. See,
for example, the e-rnails dated February 2, 2018, February 16, 2018, February 21 , 2018, and
February 28, 2018, and l\/larch l, 2018. 'i`hese e-mails also show that Dickinson Wri.ght
continued to act as Ms. Bennett’s counsel during this period and directed me to continue to
provide legal services on her behalf on the assurance l would be paid for that work and what l
had already provided

Dickinson Wright’s responses to the interrogatories accompanying the Writ of

Attachrnent admit that your firm has or otherwise controls assets belonging to Dawn Bennett or
DJB Holdings. The first interrogatory asks, in part, “Were you at the time of the service of the
annexed writ of attachment . . . indebted to the defendant(s), and, if so, how and in what
amount?” Michael G. Vartanian, Dickinson Wright’s Genera.l Counsel, responded, under
penalty of perjury, that at the time of the service of the writ and his answer, Dickinson Wright is
not indebted to any of the defendants, hut that under the terms of a settiement agreement with

f Dawn Bennett, executed prior to service of the writ, Dickinson Wright is obligated to make
certain payments in the future to certain entitles, other than defendants, and may also in the

Case 1:19-cV-00804 Document 1 Filed 03/22/19 Page 23 of 35

Chelsea l\/i. Smialek, Esq.
Novernber 27, 2018
Page 2

future (sub_iect to certain contingencies which have not occurred and may not occur) become
obligated to make certain payments to l\/ls. Bennett

ln response to the second interrogatory, l\/lr. Vartanian states, “At the time of the service
of the writ, and at time of this answer is tiled, Dickinson Wright is not in possession or charge or`
any goods, chattels or credits of any of the defendants.” lt this is true, how is Dickinson Wright
going to make the “certain paymentsj’ designated by Dawn Bennett and D.lB Holdings pursuant
to their settlement agreement‘? The reply does not make sense. 'lhere must be assets ot` l\/[s.
Bennett or DJB Holdings controlled by Dickinson Wright or how is it to make the “certain
payments” called for by the settlement agreement

Another thing_, Dickinson Wright’s assurance that l would be paid out of the art sale
proceeds amounted to a guarantee but also satisfied the elements of a novation. A novation exits
under civil law where the creditor and debtor remain the same, but a new debt takes place of the
old one; and where the debt remains the same, but a new debtor is substituted leeeler v.
Warde[l, 173 Va. 168, 3 S.E.2d 377, 380 (1939); Restatement ofComracts, §§ 423,430, Since
Dickinson Wright assumed responsibility to pay me out of the art sale proceeds, a new debt was
createdl

lt Dickinson Wright stands by its claim that it has no control or intluence, directly,
indirectly, or under any other arrangement, of property of Dawn Bennett or DJB l~loldings,
including any potential future interest, which l don’t think is true, 1 intend to tile a motion to
examine Mr. Vartanian and l\/lr, Craven in open court and to subpoena your tirm’s records
regarding the settlement agreement with Dawn Bennett and DJB Holdings. Hopefully this will
not be necessary and this matter can be resolved amicably.

Very truly yours,~`
j . \_

, \; ,» .
. : 1,--\ y \ `, "~}c,..’. <C.- _\
/'r.. ;r’,l ' ~ - " “`

fill [ l n
Harry‘J--.-'J o`l"dan
Encls,

Cc.' l\/lichael G. Vartanian
leff Craven

Case 1:19-cV-00804 Document 1 Filed 03/22/19 Page 24 of 35

APPENDIX D

Case 1:19-cV-00804 Document 1 Filed 03/22/19 Page 25 of 35

From: l\/iichae| G. Vartanian

Sent: Tuesday, December 4, 2018 11:20 Ai\/l
To: hjjlaw@msn.corn

Subject: Your letter of Novernber 27, 2018

l\flr. jordan,

l received your November 27, 2018 letter addressed to Chelsea Smialei<. Piease address any future
correspondence to me.

The answers to the interrogatories are accurate and truthfu|. Dickinson Wright does not have

possession of property owned by l\/ls. Bennett. Dickinson Wright does, however, have a properly
perfected security interest in certain property owned by l\/|s. Bennett, which is, of course, senior in

priority to any lien created by yourjudgment, and Dickinson Wright can foreclose on that property to
satisfy debts owed by lVls. Bennett to the tirm. Under the terms of our settlement agreement with l\/ls.
Bennett, a copy of which is attached to Bennett's motion to sell property, Dickinson Wright was given a t -
license to access l\/is. Bennett's condominiums to obtain possession and control of furniture and
furnishings, jewelry and exercise equipment located at the two condominiums solely for disposition of
that property in accordance with the terms of our security agreement, i.e. a UCC foreclosure sale.

if and when the property may be sold in accordance with the terms of the settlement agreement and
the UCC, and depending on the amount of proceeds that may be generated by any such sa|e, l\/is.
Bennett may be entitled to receive some of the proceedsl Whether there are proceeds that she may be
entitled to receive is entirely speculative. |n any event, Dickinson Wright is not in possession of any of
this property and has not taken any steps at this point to take possession of any property or to proceed
with the sale of that property. To our knowiedge, the property remains in the condominiumsl

Finai|y, Dickinson Wright denies the claims asserted in the penultimate paragraph of your letter.

N|ichae| G. Vartanian l\flember

§§%§§[%ein.§tteef Phone 734~623-1690
A:-'r£-_\-r-BarM| 48104 rviobile 313-320-7525
S“'»'»§»~»-»~rgn'\§'l»'ii'mms Fax amparo-soon

Email l\/|Vartanian@dickinsonwright.com

 

DiCMN$f}NW!MCJH.`{ri i..r.:

faléi§`~`:,t‘i¢s ’.:,'W ii‘

§l;i{“.’$"*,s§i" “;Y')§,"d? ‘ i'

   
 

ii§,i(*'l*‘ r."l‘.`l{i=`§!:i! ‘»l?"*.`>`»‘zi"z¢‘i §¢»’:¥§5.5'
2 iii_'zi'@,')!£'i'.‘

 

The iriiorrriatinn contained in this e-maii. inducian any attachments is contidentiat intended only for the named rer;ipieiit(si and may be
!egaiiy priviieged. li you are not the intended recipient piease delete the emmett and any aitachn'ients` destroy any printouts that you may

Case 1:19-cV-00804 Document 1 Filed 03/22/19 Page 26 of 35

/' 1825 EYE STREET, N.W. Sulri=. 900

-- WAsnlNoToN, DC 20006¢5403

DlCKI-NSON(\NRIGHTFLLC rsLEPHoNE; (202)45';-0160
FAcsiMILE: {844] 610-6009

http waw.dickinsonwrighticom

H. JONATHAN REDWAY
.lRedway@dickiusonwrigiii.com
(202) 659-6046

December 21, 2018
VIA U.S. MAIL AND E-MAIL : hjjlaw@msn.com

Harry J. Jordan
1101 17th Street, N.W., Suite 609
Washington, DC 20036

Re: December 6, 2018, Subpoena Received December 14, 2018
Dear Mr. Jordan:

Dickinson Wright received your December 6, 2018 subpoena on December 14, 2018. ln
i\/lr. Vartanian’s December 5, 2018 email to you, he included a copy of the Settlement Agreement.
The copy attached to that email did not include the attachments All attachments to the Settlement
Agreement are attachedl You now have the complete Settlement Agreement. The Settlement
Agreement, which includes our security interest in her property, is the only agreement we currently
have with her regarding payment for legal services rendered to her.

The subpoena also requests production of “Appendix documents.” ln accordance with
Rule 45(c)(2)(B), Dickinson Wright objects to the production of the “Appendix documents” for
the following reasons:

1. The request for “Appendix documents,” which is apparently set forth in what
the subpoena describes as “Definitions,” appears to request documents related to the Settlement
Agreement. Dickinson Wright objects on the basis that the subpoena is vague and ambiguous on
what documents are requested Dickinson Wright also objects to the subpoena on the basis that
production would cause undue expense and burden on Dickinson Wright, which is not a party to
case you filed against Dawn Bennett.

2. The Settlement Agreement is the final and entire agreement between
Dickinson Wright and Dawn Bennett regarding her assets or other things of value to satisfy any
claims that Dickinson Wright has against Dawn Bennett for legal services. Consequently,
production of “Appendix documents” concerning the Settlement Agreement, including drafts of
the agreements, correspondence with Dawn Bennett’s attorneys and other documents relating to
the settlement negotiations with Dawn Bennett’s counsel, would be unduly burdensome in light of
the fact that such documents are superseded by the settlement agreement and are not relevant.

3. Dickinson Wright also objects to the production of “Appendix documents” on
the basis of attorney client privilege with respect to any documents and communications
concerning the settlement agreement by and between management of Dickinson Wrighi' and its

 

ARIZO|`\|A CAl.lFOR|\lif-\ FLORE".DA KENTUCKY MICHIGAN
NE\/ADF\ Ol~liO TENNESSEE TEXAS TORONTO WASH]NGTON DC

Case 1:19-cV-00804 Document 1 Filed 03/22/19 Page 27 of 35

DLCK:NSON WRIGHT PLLC
HarryJ.Jordan
December21,2018
Page2 `

general counsel. The number of documents is voluminous and it would cause undue expense and
burden on Dickinson Wright to produce a privilege log relating to those documents.

Please do not hesitate to call if you have any questions

Very truly yours,

H. nathan Redw y
HJR:CMS

Attachment
cc: Michael Vartanian

DC 99998~2655 426918v1

 

ARIZONA CALIFORN!A =FLORIDA KENTUCKY MiCHiGAi\i
|\liE\/ADA Oi'i`iO TENNESSEF: TEXAS TORONTO WASHI|\|GTON DC

Case 1:19-cV-00804 Document 1 Filed 03/22/19 Page 28 of 35

APPENDIX E

Case 1:19-cV-00804 Document 1 Filed 03/22/19 Page 29 of 35

i t '§“0'
JUDGME~¥`F OFFECE

  
 
  

 

summon coua'r on run premier ca coLu JAU 2 5 3919
CIVIL DfVISlGN SWIM GQ!M
soo harms Av¢., N,w., nom JM-n'u “Wm;; ' "““‘a

 

Tclophone 679*1133

l~<l~eaee-~/ S.;)`Qe¢;h,=d D@mm‘§`. §ev~méjf`l“e=l‘e:»\.
1 r 335 ©i~ics\ei\a}a§ @fisiios?§“
' me warnerqu /\;\\l

Plaintiff mDefendant
NOC @oi@oaooaocio@.
. A__ ........_...._

WRIT OF A'I’TACHMENT
O'I`HER THAN WAGES, SALARY ANB COMMIS

NS
T,;D mata says oily-gha f;e=`)>~c‘.j vein e§ameetp;co
;§>ts»i<e amy goa~s.i;;‘a§aa,;n@ ___a_,@®g

You era hereby notified that any money, property or credits other than wages, salary and coro-
missons of the above named defendant.. are seized by this Writ of Athachmeot, and you are required
to hold it and not to pay or surrender it to the defendant.. or to anyone else without an order from

this Court.
M the amount of

The judgment against the defendant was entered
s -'1* f :
§ WB° .'a&n'd coats amounting to w

" Ai W\&" less credits of 5 m

Wit.hin ten (10} days after this writ is served upon you, you ore required to answer the follow-
ing interrogatories, UNDER THE PENALTY OF PERJURY, and to tile in this Court one copy
of this paper with your answers written thereon and to serve a copy. by mail or other means. upon
the plaintiff and upon the defendant If you fail to do so. judgment may he entered against you
for the entire amount of the Plan.itiff's claims, with interest and costa

Taiephone'l\io.

 

 

 

. Garnishec:

with interest at per annum from

 

   

 

 

win

   

 

Atrorney for P£airxtfff _ 17 '_i= il
,- _ _ 1 .. _ " - CLl§iR-K~GF`THE_COURT
lssuod: llZ§)f 1'0{9 ii ' "'19 . 7 m L ` ._
* l z `_ v `_B_i_e}ji_u£§» Cierfc“

...... : g

INTERROGATORIES To nn ANSWERED ar omission

 

1. Were you ai_: the time of the service of the annexed writ of attachmeni'., or have you been
between the time of such service and the filing of your answer to:this interrogatory indebted to the

defendantlel,..and, if.oo, how` and in"` what 'ariiount?, '_ _ _ , ' _ . _ , l
At tire time ofse"r`vic`c of the wnt, and at the time this answer is {iied, Dickinson Wr:ght FLLC is not indebted

 

ns r .
to any o lite d;fcndants. Under the terms cfa settlement agreement with Dawn Bennett executed prior lo the service oi IiTé"'wri-t_,
Dickinson Wri hi is obi' Tsued to make certain a merits in the i`uiure to certain entities other than the defendants and may also m
the future lsulijccf io Ccrlam confingencles wiiicii have not occurred and may not occuri Eecoitie obligated to“li’i§ite‘c’c'rtam`i:laymcnls
to Dawn Bennett.
rim cvm~u:smnv nn (()VER| omc-1 wm

Case 1:19-CV-00804 Document 1 Filed 03/22/19 Page 30 of 35

2_. _I-Isd you at the time of the service of the annexed Wr'it of attachment, or have you had bs-
tween_ the time of such service and the filing of your answer to this interrogatory, any goods, chattels
or credits of the _dofendent{s) in your possession or charge 'Bi‘ld. if So, whst?

§ 1 ` ar At the time of service of the writ, and at the time this answer is f`iied, Dickinson Wright

is not in possession or charge of any goods, chattels or credits ofany of the defendants

Dickinson Wrigh"i has a perfected`security interest in property owned by Dawn Bennett located in
her condominium Upon information and belief, the U.S. government has seized that property within

the last several weeks
y f declereilindér the fienalties of perjury that the answersth the shove interrogatories sre, to
the best of my knowledge and belief, true and correct as to every material mstter.

Ianuai'_y 30, 2019 Dickinson Wrighi PLLC

Date: _
` amoco _ ~ -
- By: Micl'iaelG. Vartanian MFC£’ §

Its: Gc:icral Couiisel ENGM mls

Case 1:19-CV-00804 Document 1 Filed 03/22/19 Page 31 of 35

APPENDIX F

Case 1:19-cV-00804 Document 1 Filed 03/22/19 Page 32 of 35

SUPERlOR COURT OF THE DISTRICT O`.F" COLUMBIA

 

CIVIL DIVISION
HARRY J. JORDAN, Eso., )
l
Plainnrf, )
) Civil Action No. 2018 CA 002000 C
V- l
)
DAWN .l. BENNETT, ET AL., )
l
Defendants. )
)

 

AFFIDAVIT OF MICHAEL G. VAR'I`ANIAN

l, Michael G. Vai“tanian, being first duly sworn, depose and say'.

l. l have personal knowledge of the facts stated in this Aftidavit, and if l am called as
a witness, I am competent to testify to the matters set forth herein.

2. l am the Generai Counsel Emeritus of the law linn of Dickinson Wright PLLC
(“Dickinson Wright”). Prior to Ja.nuary 2019, l served as Dickinson Wright’s General Counsel.

3. In my role as General Counsel, l advised the firm on matters related to ciient
representations including ethic issues arising in connection with such representations

4. During my time as General Counsel, Dickinson Wright was engaged by Dawn l.
Bennett (“Bennett”) on behalf of her company, Province of the Dragon, LLC (“Province”) to
handle corporate legal services for the company.

5. Dickinson Wright was later engaged by Bennett in her individual capacity to defend
against a criminal matter.

6. To secure payment for its legal representation, Dickinson Wright entered into a
Security Agreement with Bennett and Province. A true and accurate copy ot` the Security
Agreement is attached to Harry J. Jordan, Esq.’s (“Jordan”) Motion for Asset Forfeiture Order at

Appendix A,

Case 1:19-cV-00804 Document 1 Filed 03/22/19 Page 33 of 35

7. As the Security Agreement states, Dickinson Wright was granted a security interest
in certain collateral defined in Schedule A of the Security Agree:ment. lt was not given possession
of said collateral

3. Dickinson Wright perfected its security interest on Ja.nuary 3, 20`18, by filing a
financing statement

9. Subsequently, there came a time during the representation of Province and Bennett
where they were indebted to Dickinson Wright in the amount of $842,080.15. Dickinson Wright,
Province and Bennett entered into a Settlement Agreement regarding that amount and to address
other issues. A true and accurate copy of the Settlement Agreement is attached to Jordan‘s l\flotion
for Asset Forfeiture Order at Appendix B.

l[). As part of the Settlement Agreernent, Dickinson Wright agreed to pay a total of
$320,000 to third-parties in accordance with a detailed schedule, as t`ollows:

a) One Hundred Twenty Five 'l`housand Dollars (S lZS,()OO) to

Whiteford Taylor within five {5) days ot` the full execution of this
Agreement;

b) On December l, 2013:

i) Thirty Five Thottsa_nd Dollars ($35,000) to KaiserDillon;
and

ii) Thirty Thousand Dollars ($30,0{)0) to Whiteford '1` aylor;
c) On February 1,2019:

i) Sixty Thousand Doltars ($60,000) to Whitcford Taylor;
and

ii) Five 'i`housand Doliars (SS,OGO) to KaiserDillion; and

d) On April l, 20i9, Sixty Fch Thousand Dollars ($65,000) to
Whiteford Tayior.

Settlement Agreement, p. 2.

Case 1:19-cV-00804 Document 1 Filed 03/22/19 Page 34 of 35

t l. Dickinson Wright paid the 3125,00() and the December l, 20l8 payment using its
own funds it did not foreclose on the collateral identified in the Security Agreernent or otherwise
sell Bennett’s or Province’s property to make those paymentsl

112. ln accordance with the terms of the Settlement Agreement, Dickinson Wright also
transferred the sum of 352,472.70 belonging to “Debtcr,” i.e., Bennett and Province, which Was
held in a trust account, to Whiteford Taylor on Septernber t9, 2018.

113. Dickinson Wright has not recouped any of the 53842,080.15 owed to it because it
has not foreclosed on the security interest it has in the collateral identified in the Security
Agreement. As a result, Dickinson Wright has not made any payments to Bennett.

14. Dickinson Wright has not foreciosed on the collateral identified in the Security
Agreement because the Federal Government has asserted that at least some of the property is
subject to forfeiture because the property was allegedly purchased with tainted assetsl See Email
from AUSA attached hereto as Exhibit A). For this reason, Bennett’s counsel in her criminal case
filed a motion (the “criminal motion” as identified in Dickinson Wright’s Response), seeking a
ruling from the court that certain property identified therein was not procured using proceeds from
a fraud, and therefore, could he sold to pay certain expenses, including liens of record, such as
Dickinson Wright’s Security interest

15. The collateral identified in the Security Agreement remains in Bennett’s residence,
to which Dickinson Wright does not possess keys or otherwise have access, lt is Dickinson
Wright‘s understanding that a bank has foreclosed on Bennett’s residence

l6. The answers to the interrogatories to the writ of attachment issued by Jordan on
Novernber 14, ZGiS were truthful As refiected in footnote 3 of the Response, l was unaware that

Dickinson Wright had received a refund in the amount of $3,210.37 for a payment that Dickinson

Case 1:19-cV-00804 Document 1 Filed 03/22/19 Page 35 of 35

Wright made from a Province of` thc Dragon client trust account to a company named Rackspace
on March 29, 2013 for information technology (IT) server storage capacity and consulting services
associated with the operations of Province of the Dragon. That sum was sent to Dickinson Wright
on or about October 24, 2018, and placed in the Province of the Dragon Trust account where it
remains

l?. 1 have considered whether there was a need to amend the answers to thc
interrogatories in light of this information lhave concluded that there is no need to do so because
Province of the Dragon is not a defendant in this case.

l declare that the above statements are true under penalty of perjury to the best of my
knowledge, inforrnation, and belief.

FURTHER AFFIANT SAYETH NOT.

Michael G. Vartanian

 

STATE OF MICHIGAN )
)SS
WASHT§ENAW COUNTY )

Subscribed and sworn to be on this 9“‘ day of January, 2019, in Washtcnaw C
l\/iichigan.
\@”w~~Q/O’ll/L

Kelly Ann iA.hnistead Notary Public M
State ot`l\/lichigan, County of` i;ivingston
Acting in Washtenaw County, Michigan
My Commission Expires: 10/2/2024

